                 Case 2:19-cr-00173-WBS Document 22 Filed 05/27/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00173 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   MICHAEL JOSEPH TAYLOR,                               DATE: June 1, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on June 1, 2020.

21          2.       By this stipulation, defendant now moves to continue the status conference until July 13,

22 2020, and to exclude time between June 1, 2020, and July 13, 2020, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The discovery associated with this case includes over 700 pages of electronic

25          documents, including investigative reports, documents obtained from third parties, and related

26          documents, as well as video recordings and data extracted from a cellular phone. This discovery

27          has been either produced directly to counsel and/or made available for inspection and copying,

28          with the exception of sexually explicit images, which have been made available for inspection,


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00173-WBS Document 22 Filed 05/27/20 Page 2 of 3


 1        but not copying.

 2               b)      Counsel for defendant desires additional time to conduct additional defense

 3        investigation to look into possible mitigation evidence, to review evidence in the government’s

 4        possession that may be relevant to sentencing, to discuss the evidence and potential resolutions

 5        with her client, and to otherwise prepare for trial.

 6               c)      Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8        into account the exercise of due diligence.

 9               d)      The government does not object to the continuance.

10               e)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of June 1, 2020 to July 13, 2020,

15        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16        because it results from a continuance granted by the Court at defendant’s request on the basis of

17        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18        of the public and the defendant in a speedy trial.

19                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00173-WBS Document 22 Filed 05/27/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: May 26, 2020                                       MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: May 26, 2020                                       /s/ HANNAH LABAREE
12                                                             HANNAH LABAREE
13                                                             Counsel for Defendant
                                                               MICHAEL JOSEPH TAYLOR
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: May 26, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
